NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      FED. R. APP. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued April 22, 2009
                                   Decided May 7, 2009

                                           Before

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 08‐2663

PEGGY C. COLLINS,                                   Appeal from the 
     Plaintiff‐Appellant,                           United States District Court for the
                                                    Southern District of Indiana,
       v.                                           Indianapolis Division.

MICHAEL J. ASTRUE,                                  No. 1:07‐cv‐1078‐LJM‐TAB
Commissioner of the
Social Security Administration,                     Larry J. McKinney,
        Defendant‐Appellee.                         Judge.

                                         O R D E R

       Peggy Collins applied for disability insurance benefits and supplemental security
income, claiming she was unable to work primarily because of pain associated with severe
degenerative arthritis in her knees.  After discounting the opinion of Collins’s treating
physician, the administrative law judge (“ALJ”) concluded that Collins was able to perform
sedentary work and denied the application.  Because the ALJ misapplied the relevant
administrative regulations and his decision to discount the treating physician’s opinion was
not supported with adequate reasons, we vacate the judgment of the district court and
remand for further proceedings.
No. 08‐2663                                                                               Page 2

                                          Background

        Collins’s capacity to perform sedentary work, which requires sitting for 6 hours and
standing and/or walking for 2 hours during an 8‐hour workday, see 20 C.F.R. § 404.1567(a);
S.S.R. 83‐10, 1983 WL 31251, at *5, is at the heart of this case.  An obese diabetic, Collins was
first diagnosed with degenerative joint disease in August 2002 and has complained
consistently of knee pain and difficulty walking since that date.  She has also reported
difficulty “sitting still,” explaining that she has to “keep moving in her seat.”  In addition to
her knee troubles, Collins also has impairments of her back, wrists, hands, elbows, and
ankles.  In the four years between Collins’s onset date and her administrative hearing, she
was examined by at least six physicians and three physical therapists. 

       Dr. Olson, an orthopedic specialist, has treated Collins regularly since she was
referred to him by her family physician in August 2003 and is Collins’s “treating physician”
for purposes of her application for benefits.  Dr. Olson has examined Collins at least
15 times and has consistently diagnosed her degenerative joint disease as severe.  He has
prescribed steroid injections, pain medication, ice and heat treatments, and physical
therapy, and has also recommended knee‐replacement surgery.  Collins has consistently
rated her knee pain, which she says is constant, as a 5 to 8 on a 10‐point scale, and has at
times reported that the pain was so severe that she almost passed out. 

        In December 2003 Collins consulted with another physician at the request of the
state‐benefits agency.  This physician opined that Collins had moderate to severe
degenerative joint disease and was significantly limited in her ability to stand, walk, lift,
carry, and handle objects.  He concluded that Collins was unable to stand or walk at least 2
hours in an 8‐hour day, an assessment that would eliminate the possibility of sedentary
work.  

       A few months later, in early 2004, Collins’s record was reviewed by Drs. Bastnagel
and Roush, two state‐agency physicians whose opinions the ALJ considered.  Reviewing
only her record and without examining her, they both concluded that she could fulfill the
requirements of sedentary work.  Specifically, they opined that she could sit for a total of 6
hours and stand and/or walk with a hand‐held assistive device for a total of 2 hours in an 8‐
hour workday, while also regularly lifting 10 pounds and occasionally lifting 20 pounds. 
Two months later, Collins was deemed fit for a commercial driver’s license by a doctor who
opined that she had sufficient lower‐limb strength to operate foot pedals properly. 
Nevertheless, Collins’s family physician gave her a prescription note in June 2004 stating
that she could not stand for more than one hour a day.  The same week Dr. Olson gave
Collins another prescription note tersely stating that she should not lift anything over 5
pounds and needed “90% sit down.”  
No. 08‐2663                                                                             Page 3

        Two years after the state‐agency physicians reviewed her medical records, Dr. Olson
again saw and evaluated Collins’s physical limitations in August 2006.  He concluded that
Collins could stand and/or walk for a total of only 2 hours and sit for a total of only 4 hours
in an 8‐hour workday.  These limitations exclude sedentary work.  He also noted that
although she could occasionally lift and carry up to 10 pounds, she could not use her legs
for repetitive foot motions, and she could never bend, squat, crawl, or climb.  He further
concluded that Collins had “degenerative joint disease of both knees with gross crepitus on
range of motion,” and that her age and obesity prevented knee‐replacement surgery.  

        At her administrative hearing on August 25, 2006, Collins testified that she could sit
for only 30 minutes at a time, up to a maximum of 4 hours in an 8‐hour day.  She also
testified that she could stand for only 10 minutes at a time.  The ALJ elicited testimony from
Dr. Schneider, an orthopedic surgeon who had reviewed Collins’s medical record but did
not treat her, and Ray Burger, a vocational expert.

        The ALJ performed the requisite five‐step analysis, see 20 C.F.R. §§ 404.1520, 416.920,
and concluded that Collins was ineligible for benefits.  At step one, the ALJ found that
Collins had not performed substantial gainful activity since July 1, 2002, her alleged onset
date.  At step two, he concluded that she had severe impairments including obesity;
diabetes; degenerative changes in her right ankle, right heel, and both knees; plantar fascitis
in her right foot; medial epicondylitis affecting her left elbow; left cubital tunnel syndrome;
de Quervain’s syndrome or tenosynovitis in her right wrist; and tenosynovitis in her right
thumb.  But he concluded at step three that Collins’s impairments were not so severe that
they met the criteria of any impairment contained in the Listing of Impairments.  

       This brought the ALJ to step four and sedentary work.  The ALJ concluded that
Collins could not return to her past relevant work as a transportation driver, but that she
could perform sedentary work, occasionally lifting and carrying 10 pounds, and sitting for 6
hours plus standing and/or walking for 2 more hours during an 8‐hour workday, see
20 C.F.R. § 404.1567(a); S.S.R. 83‐10, 1983 WL 31251, at *5.  In reaching his conclusion, the
ALJ recited Collins’s treatment notes but offered little analysis of them and discounted
Collins’s testimony as “overly dramatic.”  

       The ALJ also refused to give “any significant weight” to the opinion of Collins’s
treating physician (Dr. Olson) that she could not sit for over 4 hours, disabling her from
sedentary work.  In refusing to give the opinion of Collins’s treating physician controlling
weight, the ALJ said that the opinion was varied, inadequately documented, and the
province of the ALJ:
No. 08‐2663                                                                                    Page 4

       Dr. Olson opined in June of 2004 that the claimant could not lift over five
       pounds and need[ed] to sit “90%” of the time.  In July of 2006, however, he
       stated she cannot sit more than four hours a day or one hour at a time.  These
       assessments are simply not credible.  Nowhere in the claimant’s treatment
       notes are notations that she had trouble lifting, carrying or sitting and, in
       August of 2006, Dr. Olson stated she can lift and carry ten pounds
       occasionally.  In light of the variations in Dr. Olson’s limitations, it is difficult
       to afford his opinions any significant weight, particularly on issues reserved
       to the Commissioner.

The ALJ also declined to defer to the opinions of the two nonexamining state‐agency
physicians, but did accept the conclusion of the nonexamining testifying physician,
Dr. Schneider, who, according to the ALJ, had opined that Collins could sit long enough for
sedentary work.  (Collins, however, disagrees with this interpretation of Dr. Schneider’s
testimony.)  Finally, at step five, the ALJ concluded that under the Medical‐Vocational
Guidelines, see 20 C.F.R. pt. 404, subpt. P, app. 2, § 201.28, Collins was not disabled because
there were jobs that she could perform.  

       The Appeals Council denied review, and the district court affirmed the ALJ’s ruling.




                                             Analysis

        Where, as here, the Appeals Council denies review, the ALJ’s ruling becomes the
final decision of the Commissioner.  See Getch v. Astrue, 539 F.3d 473, 480 (7th Cir. 2008).  We
will reverse the ALJ’s denial of disability benefits if it is based on legal error or is not
supported by substantial evidence, meaning “‘such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.’”  Nelms v. Astrue, 553 F.3d 1093, 1097
(7th Cir. 2009) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); Lopez v. Barnhart,
336 F.3d 535, 539 (7th Cir. 2003).  The ALJ must build an “accurate and logical bridge”
between the evidence and his conclusions, and we must confine our review to those reasons
the ALJ supplies for the decision.  Getch, 539 F.3d at 481‐82; Steele v. Barnhart, 290 F.3d 936,
941 (7th Cir. 2002).  If an ALJ’s decision contains inadequate evidentiary support or a
cursory analysis of the issues, this court must reverse.  Lopez, 336 F.3d at 537.

       On appeal Collins asserts that the ALJ’s conclusion that she has the residual
functional capacity to perform sedentary work is not supported by substantial evidence. 
Collins’s primary argument is that the ALJ should have given controlling weight to the
opinion of Dr. Olson, her treating physician.  Dr. Olson opined that Collins cannot sit for
No. 08‐2663                                                                               Page 5

more than 4 hours or function for more than 6 in an 8‐hour workday; if controlling, this
opinion eliminates the possibility of sedentary work, which requires the ability to sit for up
to 6 hours and work 8 hours in a workday.  See 20 C.F.R. § 404.1567(a); S.S.R. 83‐10, 1983 WL
31251, at *5.  We agree with Collins that the ALJ’s analysis of Dr. Olson’s opinion is deficient
and therefore cannot stand.  

        First, as both sides agree, the ALJ used an incorrect legal standard in assessing
Dr. Olson’s medical opinion.  A treating physician’s opinion regarding an applicant’s
physical restrictions is entitled to controlling weight if it is well supported by objective
medical evidence and consistent with other substantial evidence in the record.  See 20 C.F.R.
§ 404.1527(d)(2); Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004).  In contrast, a treating
physician’s administrative opinion—such as the applicant’s residual functional capacity (for
sedentary work, for example) or whether the applicant is “disabled”—is not entitled to any
particular weight because those determinations are “reserved to the Commissioner.”  20
C.F.R. § 404.1527(e).  In stating that Dr. Olson’s opinion was not entitled to significant
weight because it concerned “issues reserved to the Commissioner,” the ALJ confused these
standards because Dr. Olson limited himself to a medical opinion.  Had Dr. Olson opined,
for example, that “Collins cannot perform sedentary work,” his opinion would not be
entitled to any weight because it would be a conclusion on residual functional capacity—a
determination reserved to the Commissioner.  But Dr. Olson gave only an assessment of
Collins’s physical limitations, which constitutes a “medical opinion” presumptively entitled
to controlling deference under the treating‐physician rule.  See 20 C.F.R. § 404.1527(a)(2)
(defining “medical opinion” to include physician’s judgment about the applicant’s physical
restrictions and what the applicant “can still do despite impairment(s)”); Snell v. Apfel, 177
F.3d 128, 134 (2d Cir. 1999) (explaining that reserving “ultimate issues” to the
Commissioner protects the ALJ from having to credit a doctor’s finding of disability but
does not exempt the ALJ from obligation to explain why a treating physician’s opinion is
not being credited). 

        The government concedes the ALJ’s error, but asserts that the mistake does not
warrant reversal because the ALJ’s analysis is “otherwise thorough and proper.”  We
disagree.  The ALJ failed to provide “good reasons” that were “‘sufficiently specific to make
clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s
medical opinion and the reasons for that weight.’”  See 20 C.F.R. § 404.1527(d); Wilson v.
Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (quoting S.S.R. 96‐2p, 1996 WL 374188,
at *5 (1996)).  Specifically, the administrative regulations instruct an ALJ when determining
how much weight to give a treating physician’s opinion to consider the length, nature, and
extent of the physician‐applicant relationship, whether the physician is a specialist in the
applicant’s condition, the degree of consistency between the opinion and other evidence in
the record, and the extent to which the physician supported his opinion with medical
No. 08‐2663                                                                                Page 6

findings.  20 C.F.R. § 404.1527(d); Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008).  The ALJ
did not apply these regulations.  In deciding to not give “any significant weight” to Dr.
Olson’s opinion, he made no mention of the nature of Dr. Olson’s relationship with Collins
(Dr. Olson had evaluated Collins at least fifteen times over three years) or the fact that Dr.
Olson was an orthopedic specialist.  See 20 C.F.R. § 404.1527(d). 

        The ALJ gave only two reasons for his decision to not give Dr. Olson’s opinion “any
significant weight,” but neither qualifies as a “good reason.”  First, he explained that
Dr. Olson’s opinion in 2006 that Collins could occasionally lift and carry 10 pounds and
could not sit for more than 4 hours in an 8‐hour workday was a “variation” from an
“assessment” Dr. Olson had made in 2004 that Collins should not lift over 5 pounds and
needed “90% sit down.”  But the 2004 “assessment” was just a brief note on a prescription
pad and was not meaningful.  First, the note gave no context from which the ALJ could
reasonably determine the meaning of “90% sit down.”  Second, any variance between
“occasionally” being able to lift 10 pounds and generally not lifting over 5 pounds is
insubstantial.  Finally, the ALJ failed to explain why any variation between the two
“assessments” was not justified in light of the two‐year gap between them and the
progressive deterioration of Collins’s degenerative condition.  

         The ALJ’s second reason for rejecting Dr. Olson’s opinion was that Collins’s
treatment notes contained no “notations that she had trouble lifting, carrying or sitting.” 
But Dr. Olson expressly diagnosed “severe” degenerative joint disease and concluded that
the combination of Collins’s arthritis, back pain, and obesity prevented prolonged sitting,
lifting, and carrying.  The ALJ offered no reason why such a diagnosis is suspect without an
explicit notation that Dr. Olson had observed Collins exhibiting difficulty with those
activities.  An ALJ may not substitute his own judgment for a physician’s without relying
on other medical evidence in the record, and the ALJ did not rely on other medical evidence
in this case.  See Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007); Clifford v. Apfel, 227 F.3d
863, 870 (7th Cir. 2000). 

        Because the ALJ both applied an erroneous legal standard (“reserv[ing] to the
Commissioner” a medical judgment) and failed to articulate any good reason for
significantly discounting Dr. Olson’s medical opinion, his decision is not supported by
substantial evidence.  See Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (explaining that
ALJ’s decision to accept one physician’s opinion over another’s without any consideration
of the factors outlined in the regulations is reason for reversal); Rogers v. Comm’r of Soc. Sec.,
486 F.3d 234, 245‐46 (6th Cir. 2007) (holding that ALJ’s decision was not supported by
substantial evidence because ALJ failed to provide “good reasons” in accordance with the
administrative regulations for the weight he gave to treating physician’s opinion).  The
ALJ’s flaws in reasoning “might be dissipated by a fuller and more exact engagement with
No. 08‐2663                                                                                 Page 7

the facts.”  See Carradine v. Barnhart, 360 F.3d 751, 756 (7th Cir. 2004).  But that is a matter for
remand because we may not seek alternative bases for the ALJ’s conclusion that the record
might permit.  See Steele, 290 F.3d at 941; SEC v. Chenery Corp., 318 U.S. 80, 93‐95 (1943).

       One other troubling aspect of the ALJ’s decision deserves mention.  In concluding
that Collins can perform sedentary work, the ALJ treated the opinion of the testifying
physician, Dr. Schneider, as signifying that Collins could perform sedentary work.  But as
Collins points out, Dr. Schneider’s testimony is capable of two conflicting and equally
plausible interpretations:

       ALJ: . . . And now, Dr. Ols[on] seemed to indicate that, at least the way I
       interpreted his opinion, that [Collins] should be limited to sedentary work
       without, without— 
       Dr. Schneider: Yes, sir.
       ALJ: —getting into the carrying of 20 and 10 [pounds].
       Dr. Schneider: Correct.
       ALJ: And is, is—did you see that, that opinion from Dr. Ols[on] also?
       Dr. Schneider: Yes, sir, I have it right in front of me.
       ALJ: Okay.  And is, is it in your opinion a reasonable functional capacity?
       Dr. Schneider: Yes, sir.
       ALJ: Based on the medical evidence?
       Dr. Schneider: Based on the medical evidence with arthritis and tendonitis
       and— 
       ALJ: Okay.  All right.  Well—and those were the only opinions that I saw in
       the record.
       Dr. Schneider: Yes, those are the only ones that I saw.
       ALJ: All right.  Well, thank you Doctor.  I don’t have any further questions.

       According to this testimony, Dr. Schneider agreed with Dr. Olson’s opinion, but then
also agreed that Collins can perform sedentary work.  One cannot tell if Dr. Schneider
agreed with Dr. Olson’s actual opinion (that Collins cannot perform sedentary work) or the
ALJ’s mistaken view of that opinion (that Collins can).  Dr. Schneider’s testimony points
equally in opposite directions and therefore cannot serve as substantial evidence to support
the ALJ’s conclusions. 

        The ALJ’s conclusions regarding Collins’s residual functional capacity are not
supported by substantial evidence.  Accordingly, we VACATE the judgment of the district
court and REMAND the case to the agency for further consideration.  As Collins points out,
hers is not the first case in which this particular ALJ has misstated the treating‐physician
rule.  See Oakes v. Astrue, No. 07‐1442, 2007 WL 4455436, at **6‐7 (Dec. 20, 2007)
No. 08‐2663                                                                        Page 8

(unpublished).  We therefore urge the Commissioner to assign a new ALJ to handle any
additional proceedings deemed necessary on remand.  See Golembiewski v. Barnhart, 322 F.3d
912, 918 (7th Cir. 2003).